DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the manifold comprises a check valve” renders claim indefinite because the original disclosure discloses element 554 in figure 30 as a check valve and element 326 in figure 30 as manifold. However, the element 554 is separate from element 326 therefore, examiner is unclear regarding how the manifold comprises a check valve. For examination purposes, examiner construes that the check valve has to be located on or within the manifold in order to construe “the manifold comprises a check valve”.

Regarding claim 5, the limitation “the manifold comprises a mechanism that allows for selection of flow resistance of the fluid medium through the manifold” renders the claim indefinite because the original disclosure discloses in paragraph 0143 that element 550 may include a mechanism that is capable to change the level of flow 

Claim limitation “a mechanism that allows for selection of a level of flow resistance of the fluid medium through the manifold” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0143 discloses that “the flow diverter assembly 550 may include a mechanism that allows for selection and changing of a level of flow resistance” however, the structure of the mechanism that allows for selection and changing of a level of flow resistance is not disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 6, the limitation “the manifold is a stopcock” renders the claim indefinite because element 552 in figure 30 is a stopcock that is separate from and located away from the manifold 326 therefore, examiner is unclear regarding how the manifold is a stopcock or if element 552 is supposed to be construed as a stopcock. For examination purposes, examiner construes that if the manifold has a stopcock then the prior art will meet claim limitation “the manifold is a stopcock”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 18 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (US 4,396,385).
Regarding claim 1, Kelly teaches a system (figure 1) for modulating delivery of a fluid medium, the system (figure 1) comprising: 
an injector 53 (figure 2) for injecting the fluid medium during an injection cycle (an injection cycle is construed as the entire cycle of the operation of element 53 to inject the desired amount of fluid medium into the patient); 
a delivery catheter (integrated structure formed by elements 14, 15 and the needle attached to element 15, hereinafter referred as “14, 15”) comprising a conduit 14 for delivering the fluid medium; and 
a pulsatile generator (integrated structure formed by elements 55, 48 and 49) configured to apply a pulsatile force (figures 3 and 4, total force imparted to element 55 for pushing element 55 towards element 47 and pulling element 55 away from element 47) to produce pulsation (entire cycle of movement of element 55 to fill element 54 and emptying element 54 will produce pulsation) of the fluid medium delivered through the delivery catheter 14, 15, wherein the pulsatile force (column 6, lines 29-46) is defined by a plurality of duty cycles (a duty cycle is construed as movement of element 55 away from element 47 to fill element 54 and emptying element 54 to inject the fluid into the patient) during the injection cycle, each of the plurality of duty cycles including a first pressure level (pressure applied on fluid inside element when pushing the fluid out of 

Regarding claim 2, Kelly teaches comprising a manifold (see “M” in figure 3 below) disposed in a fluid medium flow path (fluid path from element 54 to the patient) between the injector 53 and the delivery catheter 14, 15, wherein the manifold (see “M” in figure 3 below) includes: 
a first medium port (see “FP” in figure 3 below) fluidly coupled to a fluid reservoir 11, 
a second medium port (see “SP” in figure 3 below) fluidly coupled to the injector 53, and 
a third medium port (see “TP” in figure 3 below) fluidly coupled to the delivery catheter 14, 15.

    PNG
    media_image1.png
    496
    548
    media_image1.png
    Greyscale


Regarding claim 5, Kelly teaches wherein the manifold (see “M” in figure 3 above) comprises a mechanism (mechanism formed by elements 46, 82, 81, 80 in figure 5) that allows (column 5, lines 21-37, as fluid starts getting filled in element 54, the flow resistance from “M” in figure 3 above will increase and when the element 54 is filled completely, the flow resistance through “M” will be maximum and therefore, until element 47 is rotated from position shown in figure 3 to the position shown in figure 4, a level of flow resistance can be selected. The claim do not describe that a constant level of flow resistance is selected for entire injection cycle) for selection of a level of flow resistance of the fluid medium through the manifold (see “M” in figure 3 above).

Regarding claim 18, Kelly teaches further comprising a controller (figure 7) operably connected to the pulsatile generator (integrated structure formed by elements 55, 48 and 49).

Regarding claim 23, Kelly teaches wherein the pulsatile generator (integrated structure formed by elements 55, 48 and 49) is disposed in the injector 53.

Regarding claim 24, Kelly teaches wherein the pulsatile generator (integrated structure formed by elements 55, 48 and 49) is a syringe 53.

Regarding claim 25, Kelly teaches wherein the injector 53 is an automated injection machine (figure 7, column 5, lines 48-60, column 6, lines 29-46).

Claim(s) 1, 2, 4, 5, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callan et al. (US 6,866,654 B2).
Regarding claim 1, Callan teaches a system (figure 7A) for modulating delivery of a fluid medium, the system (figure 7A) comprising: 
an injector 840/910 (element 910 can be broadly construed as being an injector because element 910 is capable of injecting the fluid medium through gravity) for injecting the fluid medium during an injection cycle (the entire cycle to inject the desired amount of drug into the patient’s body); 
a delivery catheter 1100 comprising a conduit (the tube portion of element 1100) for delivering the fluid medium; and 
a pulsatile generator 830/900 configured to apply a pulsatile force (because element 900 is a peristaltic pump, pulsatile force will be imparted to the fluid, the movement of plunger inside element 840 to refill and inject will produce pulsatile force) to produce pulsation of the fluid medium delivered through the delivery catheter 1100, wherein the pulsatile force is defined by a plurality of duty cycles (duty cycle for element 900 can be construed as an entire cycle of operating element 900 to push the fluid from 

Regarding claim 2, Callan teaches comprising a manifold 950 disposed in a fluid medium flow path (path from element 840/910 to element 1100) between the injector 840/910 and the delivery catheter 1100, wherein the manifold includes: 
a first medium port (956 in figure 7D if injector is element 840 and “FROM INJECTOR” in figure 7E if injector is element 910) fluidly coupled to a fluid reservoir (890 in figure 7A if injector is element 840; and 860 in figure 7A if injector is element 910), 
a second medium port (956 in figure 7D if injector is element 910 and “FROM INJECTOR” in figure 7E if injector is element 840) fluidly coupled to the injector 910/840, and 
a third medium port 954 coupled to the delivery catheter 1100.


to direct a first portion (portion of fluid that passes through element 950 without entering in “DR” portion in figure 7D below) of the fluid medium from the injector 840 to the fluid medium flow path (path from element 840 to element 1100) and through the delivery catheter conduit 1100, and 
to direct a second diverted portion (portion of fluid entering into “DR” in figure 7D below) of the fluid medium from the injector 840 to a diversion reservoir (see “DR” in figure 7D below) when a threshold pressure level (column 13, lines 54-58) of the fluid medium within the manifold 950 is reached.

    PNG
    media_image2.png
    234
    536
    media_image2.png
    Greyscale


Regarding claim 5, Callan teaches wherein the manifold 950 comprises a mechanism (column 13, lines 54-58) that allows for selection of a level of flow resistance of the fluid medium through the manifold 950.

Regarding claim 22, Callan teaches wherein the pulsatile generator 900 is disposed in the fluid medium flow path (flow path between elements 910 and 1100) between the injector 910 and the delivery catheter 1100.

Regarding claim 26, Callan teaches wherein the pulsatile generator 900 operates by repetitive pinching (because element 900 is peristaltic pump, Callan is inherently teaching the action of pinching occurring in order to pump the fluid) of a flow line (fluid line between elements 910 and 1100) connecting the injector 910 and the delivery catheter 1100. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 4,396,385) in view of Siposs et al. (US 4,435,173).
Regarding claim 3, Kelly discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Kelly discloses the manifold (see “M” in figure 3 above) comprises a valve 47 but is silent regarding a valve being a check valve.
However, Siposs teaches a design of a system (figure 1) to modulate the fluid medium wherein the manifold (connection piece comprising elements 26 and 27 and establishing fluidic communication between elements 14, 20 and 24) comprises a check valve 26, 27 (column 4, lines 15-16) for the purpose of using a well-known alternative configuration allowing one-way fluid flow and preventing the reverse fluid flow (column 4, lines 19-23).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 4,396,385) in view of Marks (US 4,819,653).
Regarding claim 6, Kelly discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Kelly further discloses wherein the manifold (see “M” in figure 3 above) is a rotary valve 47. Kelly is silent regarding the manifold is a stopcock. However, examiner construes that since element 47 has same structure as of stopcock, element 47 can be broadly construed as a stopcock.
Additionally Mark teaches a design of a control system (figure 1) to control the fluid communication comprising a stopcock 12, 14 being controlled by a control unit 60 (column 6, lines 10-15) for the purpose of using a well-known alternative valve to regulate the fluid flow using a control unit (column 6, lines 10-15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the rotary valve to include a stopcock as taught by Mark for the purpose of using a well-known alternative valve to regulate the fluid flow using a control unit (column 6, lines 10-15).
Examiner further construes that modification of element 47 of Kelly in view of Mark will not change the passage inside element 47 instead the modification will involve modifying the element 47 such that element 47 can be construed as a stopcock instead of a rotary valve.

Allowable Subject Matter
Claims 8-12 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Kelly et al. (US 4,396,385), is silent regarding a valve that comprises: a diverter arm; a valve housing attached to the diverter arm, wherein the valve housing and the diverter arm, wherein the valve housing and the diverter arm define an internal chamber therein; and a diffuser movably received within the internal chamber in combination with other claimed limitations of claim 8.
Claims 9-12 being dependent on claim 8 are also indicated allowable.

The closest prior art of record, Kelly et al. (US 4,396,385), is silent regarding wherein the pulsatile generator comprises a movable piston of the diversion reservoir that is configured to act on the second diverted portion of the fluid medium in combination with other claimed limitations of claim 19.

The closest prior art of record, Kelly et al. (US 4,396,385), is silent regarding wherein the pulsatile generator comprises a solenoid of the diversion reservoir that is configured to act on the second diverted portion of the fluid medium in combination with other claimed limitations of claim 20.

The closest prior art of record, Kelly et al. (US 4,396,385), is silent regarding wherein the pulsatile generator comprises a membrane of the diversion reservoir configured to act on the second diverted portion of the fluid medium in combination with other claimed limitations of claim 21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgi (US 3,756,456), Georgi (US 4,137,913): discloses a design of an apparatus and method for metering system comprising a syringe connected to a reservoir for allowing refill into the syringe and then injecting the fluid into the patient.
Mullins et al (US 3,912,168): discloses a design of a peristaltic pump for pumping the fluid into the patient.
Mandroian (US 4,265,600): discloses a design of a pump having a membrane to pump the fluid from the reservoir to the patient.
Jacobsen et al. (US 2006/0182637 A1): discloses a design of a system that reduces the risk of free flow by including a flow restricting element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NILAY J SHAH/Primary Examiner, Art Unit 3783